Citation Nr: 1823473	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-31 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diverticulitis, to include as secondary to residuals of shell fragment wounds to the diaphragm, stomach and abdomen, status post abdominal repair.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to June 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran appealed the initial rating assigned in a July 2014 rating decision for dry eye syndrome in a December 2014 notice of disagreement.  In a March 2016 statement, the Veteran's representative stated that the Veteran withdrew the appeal on that issue.  Therefore, the appeal has been withdrawn and is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claim must be remanded to afford the Veteran a VA examination and opinion.  The Veteran was diagnosed with diverticulitis in December 2009 at Eisenhower Army Medical Center.  A January 2010 record indicates the Veteran had a perforated diverticulitis.  The provider performed a sigmoid colectomy with Hartmann's pouch and appendectomy with distal appendix inflammation.  Another operation was performed in April 2010.  Service treatment records, including records from April 1985, indicate the Veteran had abdominal pain during service.  A July 2003 service treatment record indicates the Veteran was admitted on an emergency basis due to severe left side pain.  The provider noted that they doubted it was diverticulitis because there were no bowel symptoms.  The Veteran is also service-connected for residuals of shell fragment wounds to the diaphragm, stomach and abdomen, status-post abdominal repair.  Service treatment records indicate the Veteran was treated in April 2004 after a mortar attack, during which he sustained a penetrating injury of the chest and abdomen, and a grade IV spleen laceration.  The spleen was removed.  The Veteran is service-connected for the splenectomy.  

A December 2005 VA treatment record, dated within six months of the Veteran's discharge from service, noted "paracolic and mesenteric inflammatory changes in the left paracolic gutter with findings of diverticulosis suggesting acute diverticulitis of the left colon (the piece of [shrapnel] is immediately above the splenic flexure, the spleen has been removed and [question] of colon injury at this point)."  In an April 2015 statement in support of the appeal, the Veteran's representative asserted that the Veteran's diverticulitis is related to his service-connected residuals of the shell fragment wounds to the abdomen.  

As the Veteran has been diagnosed with diverticulitis, status post sigmoidectomy with colostomy, the Veteran had abdominal pain in service, and there is evidence indicating the Veteran may have had diverticulitis within six months of service with a question of colon injury noted at that time, the evidence indicates that the Veteran's diverticulitis may be related to service or his service-connected residuals of a shell fragment wound.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been afforded a VA examination.  Under these circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have not been satisfied.  Therefore, remand is required to obtain an examination and opinion.

The record reflects that the Veteran receives VA treatment; however, the most recent VA treatment records contained in the Veteran's file are from August 2013.  Therefore, upon remand, updated VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records from August 2013 to the present.

2.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of the diverticulitis.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

Then, the physician should render an opinion, consistent with sound medical judgment, as to the following:

A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's diverticulitis is related to the Veteran's service, to include the mortar attack in Iraq?

B)  Is it at least as likely as not (a 50 percent or greater probability) that the diverticulitis was caused by the Veteran's service-connected residuals, shell fragment wounds, diaphragm, stomach and abdomen, status-post abdominal repair and/or splenectomy?

C)  Is it at least as likely as not (a 50 percent or greater probability) that the diverticulitis was aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's residuals, shell fragment wounds, diaphragm, stomach and abdomen, status-post abdominal repair and/or splenectomy?

The VA examiner should address the December 2005 VA treatment record, which noted "paracolic and mesenteric inflammatory changes in the left paracolic gutter with findings of diverticulosis suggesting acute diverticulitis of the left colon (the piece of [shrapnel] is immediately above the splenic flexure, the spleen has been removed and [question] of colon injury at this point)."

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




